DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 02/26/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 6, 8, 9, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox (US Patent No. 6,532,547 B1 hereinafter “Wilcox”) in view of Seo (US Pub. No. 2007/0162671 A1 hereinafter “Seo”).
Referring to claim 1, Wilcox discloses a controller (Wilcox – Fig. 1 & col. 4, lines 10-16 disclose a single SCSI controller board 10 within a peripheral device subsystem.) comprising: 
an interface to couple to a bus that has respective communication channels and respective switches corresponding to endpoints of the bus (Wilcox – Fig. 1 shows arrows on bus pairs 31, 32 with respective communication channels and switches 41, 42 corresponding to endpoints 51-55 on the bus pairs 31, 32.); 
a processing resource (Wilcox – Fig. 1 & col. 3, lines 44-47 disclose a resident processor within the device subsystem.); and 
a memory resource storing non-transitory instructions executable by the processing resource to (Wilcox – Fig. 1 & col. 3, lines 44-47 disclose the resident processor, with associated memory, within the device subsystem that controls the operation of the subsystem.).
Wilcox fails to explicitly discloses select a first endpoint of the endpoints to receive a message from the interface via a first switch on a first communication channel associated with the first endpoint; cause, via a switch control mechanism, a second switch associated with a second endpoint of the bus to open to isolate the second switch; and responsive to causing the second switch to open, send the message via the first communication channel and the first switch to the first endpoint.
Seo discloses select a first endpoint of the endpoints to receive a message from the interface via a first switch on a first communication channel associated with the first endpoint (Seo – Fig. 2 & par. [0038] disclose master controller 210 selects the second slave 201 to receive a CS signal of a high level on the I2C interface via a second switch 222.); 
cause, via a switch control mechanism, a second switch associated with a second endpoint of the bus to open to isolate the second switch (Seo – Fig. 2 & par. [0038] disclose the switch control unit 225 controls the first switch 221 associated with the first slave 200 on the I2C bus to turn off to isolate the first switch 221.); and 
responsive to causing the second switch to open, send the message via the first communication channel and the first switch to the first endpoint (Seo – Fig. 2 & par. [0038] disclose responsive to first switch being turn off, sending a high level on the CS line and the second switch 22 to the second slave 201 to communicate with the master controller 210.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Seo’s teachings with Wilcox’s teachings for the benefit of an improved technique migrating data from a source LUN (logical unit) to a target LUN manages control I/O's in a manner that depends on the current state of data migration and on whether the control I/O's specify that reservation information for a LUN is to be set or queried (Seo – Abstract).

Referring to claim 2, Wilcox and Seo disclose the controller of claim 1, further comprising instructions to determine whether the first switch is open or closed (Wilcox – col. 4, lines 50-53 discloses the monitor controller 60 produces respective control signals to condition the controllable switches 41 and 42 to be normally closed (N.C.) and the controllable switch 43 to be normally open (N.O).).

Referring to claim 3, Wilcox and Seo disclose the controller of claim 2, further comprising instructions to close, via the switch control mechanism, the first switch responsive to a determination the first switch is open (Seo – Fig. 2 & par. [0038] disclose master controller 210 selects the second slave 201 to receive a CS signal of a high level on the I2C interface via a second switch 222 so that the second switch 222 turns on.);.

Referring to claim 6, Wilcox and Seo disclose the controller of claim 1, further comprising instructions to isolate the second endpoint responsive to the second endpoint having an address conflict with the first endpoint (Wilcox – col. 8, lines 22- 35 disclose when the first and second SCSI controllers, 11 and 12, were controlling first and second, isolated, SCSI busses, 31 and 32, respectively, this did not create a conflict. But in this configuration, they are simultaneously operating on the same joined single SCSI bus. This creates a SCSI addressing conflict. To avoid this conflict, when the monitor controller 62 changes the configuration of the second and fourth controllable switches, 42 and 44, it also dynamically changes the SCSI address of the second SCSI controller 12 to 6 from 7, in the manner described above. With a new SCSI address of 6 (illustrated by an asterisk), the second SCSI controller 12 no longer has an address conflict with the first SCSI controller 11 and the subsystem can operate.).

Referring to claim 8, Wilcox discloses an electronic device including: 
a bus having communication channels corresponding to a plurality of endpoints on the bus, each communication channel segment of the communication channels having a respective switch (Wilcox – Fig. 1 shows busses 31 & 32 with channels corresponding to endpoints 51-55 with switches 41 and 42.); 
a switch control mechanism (Wilcox – col. 4, lines 50-53 discloses the monitor controller 60 produces respective control signals to condition the controllable switches 41 and 42 to be normally closed (N.C.) and the controllable switch 43 to be normally open (N.O).); and 
a controller (Wilcox – Fig. 1 & col. 4, lines 10-16 disclose a single SCSI controller board 10 within a peripheral device subsystem.) including: 
an interface to couple to a bus having a first communication channel (Wilcox – Fig. 1 shows arrows on bus pairs 31, 32 with respective communication channels and switches 41, 42 corresponding to endpoints 51-55 on the bus pairs 31, 32.) including: 
a first endpoint on a first communication channel segment of a first communication channel having a first switch and a second endpoint on a second communication channel segment having a second switch (Wilcox – Fig. 1 shows arrows on bus pairs 31, 32 with respective communication channels and switches 41, 42 corresponding to endpoints 51-55 on the bus pairs 31, 32.); 
a processing resource (Wilcox – Fig. 1 & col. 3, lines 44-47 disclose a resident processor within the device subsystem.); 
a memory resource storing non-transitory instructions executable by processing resource to (Wilcox – Fig. 1 & col. 3, lines 44-47 disclose the resident processor, with associated memory, within the device subsystem that controls the operation of the subsystem.): 
identify an address conflict between the first endpoint and the second endpoint (Wilcox – col. 8, lines 22- 35 disclose when the first and second SCSI controllers, 11 and 12, were controlling first and second, isolated, SCSI busses, 31 and 32, respectively, this did not create a conflict. But in this configuration, they are simultaneously operating on the same joined single SCSI bus. This creates a SCSI addressing conflict. To avoid this conflict, when the monitor controller 62 changes the configuration of the second and fourth controllable switches, 42 and 44, it also dynamically changes the SCSI address of the second SCSI controller 12 to 6 from 7, in the manner described above. With a new SCSI address of 6 (illustrated by an asterisk), the second SCSI controller 12 no longer has an address conflict with the first SCSI controller 11 and the subsystem can operate.).
Wilcox fails to explicitly disclose select the first endpoint or the second endpoint to receive a message; cause, via the switch control mechanism, a switch associated with the other of the first endpoint or the second endpoint to open; and send the message to the selected first endpoint via the first communication channel segment and the first switch or to the second endpoint via the second communication channel segment and the second switch.
Seo discloses select the first endpoint or the second endpoint to receive a message (Seo – Fig. 2 & par. [0038] disclose master controller 210 selects the second slave 201 to receive a CS signal of a high level on the I2C interface via a second switch 222.); 
cause, via the switch control mechanism, a switch associated with the other of the first endpoint or the second endpoint to open (Seo – Fig. 2 & par. [0038] disclose the switch control unit 225 controls the first switch 221 associated with the first slave 200 on the I2C bus to turn off to isolate the first switch 221.); and 
send the message to the selected first endpoint via the first communication channel segment and the first switch or to the second endpoint via the second communication channel segment and the second switch (Seo – Fig. 2 & par. [0038] disclose responsive to first switch being turn off, sending a high level on the CS line and the second switch 22 to the second slave 201 to communicate with the master controller 210.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Seo’s teachings with Wilcox’s teachings for the benefit of an improved technique migrating data from a source LUN (logical unit) to a target LUN manages control I/O's in a manner that depends on the current state of data migration and on whether the control I/O's specify that reservation information for a LUN is to be set or queried (Seo – Abstract).

Referring to claim 9, Wilcox and Seo disclose the electronic device of claim 8, wherein the bus is to communicate in accordance with a System Management Bus (SMB), Advanced Platform Management Link (APML), Inter-integrated Circuit (I2C) or IC protocol (Seo – Par. [0031] disclose the I2C bus.).

Referring to claim 11, Wilcox and Seo disclose the electronic device of claim 8, wherein the message sent to the selected first endpoint is a read or a write message (Seo – Par. [0008] master controller transmits an R/W bit to read/write.).

Referring to claim 12, Wilcox and Seo disclose the electronic device of claim 8, however, fail to explicitly disclose wherein the switch is a discrete MOSFET-based circuit or an integrated circuit (IC) (Wilcox – col. 4, lines 5-9 disclose a 74QS3384 10-bit FET switch integrated circuit package as the switch).

Referring to claim 14, Wilcox discloses the non-transitory machine-readable medium storing instructions executable to: 
identify endpoints of a bus that have an address conflict (Wilcox – col. 8, lines 22- 35 disclose when the first and second SCSI controllers, 11 and 12, were controlling first and second, isolated, SCSI busses, 31 and 32, respectively, this did not create a conflict. But in this configuration, they are simultaneously operating on the same joined single SCSI bus. This creates a SCSI addressing conflict. To avoid this conflict, when the monitor controller 62 changes the configuration of the second and fourth controllable switches, 42 and 44, it also dynamically changes the SCSI address of the second SCSI controller 12 to 6 from 7, in the manner described above. With a new SCSI address of 6 (illustrated by an asterisk), the second SCSI controller 12 no longer has an address conflict with the first SCSI controller 11 and the subsystem can operate.); 
determine a respective status of switches on a plurality of communication channel segments associated with the identified endpoints (Wilcox – col. 4, lines 50-53 disclose the monitor controller 60 produces respective control signals to condition the controllable switches 41 and 42 to be normally closed (N.C.) and the controllable switch 43 to be normally open (N.O).).
Wilcox fails to explicitly discloses select, from the identified endpoints, a first endpoint to receive a message, wherein the first endpoint is associated with a first switch on a first communication channel segment; cause, via a switch control mechanism, all but the first switch of the plurality of switches to be open to isolate all but the first switch of the plurality of switches; and responsive to causing all but the first switch to be open, send a message to the first endpoint.
Seo discloses select, from the identified endpoints, a first endpoint to receive a message, wherein the first endpoint is associated with a first switch on a first communication channel segment (Seo – Fig. 2 & par. [0038] disclose master controller 210 selects the second slave 201 to receive a CS signal of a high level on the I2C interface via a second switch 222.); 
cause, via a switch control mechanism, all but the first switch of the plurality of switches to be open to isolate all but the first switch of the plurality of switches (Seo – Fig. 2 & par. [0038] disclose the switch control unit 225 controls the first switch 221 associated with the first slave 200 on the I2C bus to turn off to isolate the first switch 221.); and 
responsive to causing all but the first switch to be open, send a message to the first endpoint  (Seo – Fig. 2 & par. [0038] disclose responsive to first switch being turn off, sending a high level on the CS line and the second switch 22 to the second slave 201 to communicate with the master controller 210.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Seo’s teachings with Wilcox’s teachings for the benefit of an improved technique migrating data from a source LUN (logical unit) to a target LUN manages control I/O's in a manner that depends on the current state of data migration and on whether the control I/O's specify that reservation information for a LUN is to be set or queried (Seo – Abstract).

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wilcox in view of Seo, and further in view of Alexander et al. (US Pub. No. 2004/0015634 A1 hereinafter “Alexander”).
Referring to claim 4, Wilcox and Seo disclose the controller of claim 1, however, fail to explicitly disclose wherein the switch control mechanism includes a system management bus (SMB), and wherein the instructions to cause the second switch to open include a SMB instruction pre-pended to a message sent from the SMB to the second switch.
Alexander discloses the switch control mechanism includes a system management bus (SMB), and wherein the instructions to cause the switch to open include a SMB instruction pre-pended to a message sent from the SMB to the switch (Alexander – par. [0040] discloses a control unit 120 will control switches 110 to de-couple the connecting bus 180 from the SMBus 170 and set a respective non-operational flag indicating the SMBus cannot be used for communication.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Alexander’s teachings with Wilcox and Seo’s teachings for the benefit for communication between certain peripheral devices which could be handled by a different bus system not available to the standardized slot system (Alexander – par. [0003]).

7.	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox in view of Seo, and further in view of So et al. (US Pub. No. 2012/0017101 A1 hereinafter “So”).
Referring to claim 5, Wilcox and Seo disclose the controller of claim 1, however, fail to explicitly disclose wherein the switch control mechanism includes a general- purpose input/output (GPIO) pin, and wherein the instructions to cause the second switch to open include instructions to write a register value for the GPIO pin of the controller to change to a value corresponding to the second switch being open.
	So discloses a general-purpose input/output (GPIO) pin, and wherein the instructions to cause the second switch to open include instructions to write a register value for the GPIO pin of the controller to change to a value corresponding to the second switch being open (So – par. [0029-0030] discloses each of the hardware switches (415-1, 415-2) may be configured to open or close dependent on a digital signal received from a GIPO port 412.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include So’s teachings with Wilcox and Seo’s teachings for the benefit of systems and methods for selectively powering peripheral devices through peripheral device ports of a processor when the processor is in a sleep state (So – par. [0013]).

Referring to claim 10, Wilcox and Seo disclose the electronic device of claim 8, however, fail to explicitly disclose wherein the instructions to cause the switch of the other of the first endpoint or the second endpoint to open are executable (So – par. [0029] discloses each of the hardware switches (415-1, 415-2) may be configured to open or close dependent on a digital signal received from a GPIO port (412) in the processor (401). Each of the hardware switches (415-1, 415-2) may be disposed between a corresponding peripheral device port (410-1, 410-2) and its power supply. The power supply may be from a USB host controller (not shown) that interfaces with the processor (401) and has a default setting of always providing power to the peripheral device ports (410-1, 410-2). Thus, depending on the signal from the associated GPIO ports (412) of the processor (401), power may be selectively enabled or disabled to the peripheral device ports (410-1, 410-2).): during runtime operation of the electronic device (So – par. [0024] discloses the G0 category includes only one state, S0 (301), in which the processor is in its standard working mode wherein no sleep state is initiated.); and in the absence of communication with a central-processing unit (CPU) of the electronic device (So – par. [0030] discloses the GPIO ports (412) may continue to provide a digital signal to the switches (415-1, 415-2) when the processor (401) has entered a sleep state. Additionally or alternatively, the switches (415-1, 415-2) may be configured to retain a state (i.e., open or closed) set by the GPIO (412) ports and only require another signal from the GPIO ports (412) when being toggled to.).
	So discloses the instructions to cause the switch of the other of the first endpoint or the second endpoint to open are executable: during runtime operation of the electronic device; and in the absence of communication with a central-processing unit (CPU) of the electronic device.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include So’s teachings with Wilcox and Seo’s teachings for the benefit of systems and methods for selectively powering peripheral devices through peripheral device ports of a processor when the processor is in a sleep state (So – par. [0013]).

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wilcox in view of Seo, and further in view of Venkataramanan et al. (US Patent No. 10,382,390 B1 hereinafter “Venkataramanan”).
Referring to claim 7, Wilcox and Seo disclose the controller of claim 1, however, fail to explicitly disclose further comprising instructions to isolate the second endpoint from the endpoints responsive to the second endpoint having an unknown address.
	Venkataramanan discloses instructions to isolate the second endpoint from the endpoints responsive to the second endpoint having an unknown address (Venkataramanan – col. 1, lines 58-61 disclose FIG. 4 is a simplified block diagram for initiating communication between two isolated endpoints in a unicast ARP environment, in which the address of the destination endpoint is unknown.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Venkataramanan’s teachings with Wilcox and Seo’s teachings for the benefit of a network device resolving a destination address of an endpoint in an endpoint isolation environment (Venkataramanan – Abstract).

9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wilcox in view of Seo, and further in view of Lambert et al. (US Pub. No. 2020/0341929 A1 hereinafter “Lambert”).
Referring to claim 13, Wilcox and Seo disclose the electronic device of claim 8, however, fail to explicitly disclose wherein the first endpoint and the second endpoint are on a sideband communication channel of the bus.
Lambert discloses the first endpoint and the second endpoint are on a sideband communication channel of the bus (Lambert – Par. [0023] discloses I2C sideband buses to manage PCIe endpoint devices.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Lambert’s teachings with Wilcox and Seo’s teachings for the benefit of providing an improved multi-endpoint device sideband communication system (Lambert – Par. [0004]).

Allowable Subject Matter
10.	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “instructions to revert the plurality of switches and the first switch back to an initial position by: sending an inverse SMB instruction post-pended to a message; or writing an inverse register value for an GPIO pin”, in combination with other recited limitations in dependent claim 15.

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181